DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/473,127, was filed on March 29, 2017, and claims priority from Provisional Application 62/315,919, filed 03/31/2016.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 10, 2020 has been entered.
This Non-Final Office Action is responsive to the Amendment filed on Dec. 10, 2020.  
Claims 1, 4-8, 12-27, and 30-32 are pending, of which claims 1, 27, and 32 are independent.  Independent claims 1, 27, and 32 have been amended.  Claims 9-11 and 28-29 are newly cancelled.  Claims 2 and 3 were previously cancelled.
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 12-27, and 30-32 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  Claims 1, 4-8, 12-27, and 30-32 are directed to an abstract idea.  The claims do not 
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1, 4-8, 12-27, and 30-32 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 1 and 4-26 are method claims directed to “providing financial data to a financial instrument smart contract in a distributed ledger system”.  Claims 27, 30, and 31 are apparatus claims directed to a processor and a non-transitory computer-readable medium comprising computer-readable instructions for the methods of claims 1 and 25.  Claim 32 is a non-transitory computer-readable medium comprising computer-readable instructions for the method of claims 1. 
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1, 4-8, 12-27, and 30-32 are “directed to” a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1, 4-8, 12-27, and 30-32 are directed to “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
As stated in the preamble of independent claim 1 the method claims 1 and 4-26 are directed to a “method of providing financial data to a financial instrument smart contract in a distributed ledger system”. Likewise, the apparatus claims 27, 30, and 31 are directed to a “system for providing financial data to a financial instrument smart contract in a distributed ledger system”. Claim 32 is a non-transitory computer-readable medium comprising computer-readable instructions for the method of claims 1. 
A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the Court of Appeals for the Federal Circuit in buySAFE Inc. v. Google, Inc. (see MPEP § 2106.04(a)(2)(I)(A)): 
	An example of a case identifying a concept relating to performance of a financial transaction as abstract is buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  The patentee in buySAFE claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of 

Furthermore, also according to MPEP § 2106.04(a)(2)(I)(A), another example of a concept relating to performance of a financial transaction being found to be abstract is Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1054, 123 USPQ2d 1100, 1108 (Fed. Cir. 2017), in which the patent was directed to processing an application for financing a purchase. 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims are “directed to” a judicial exception, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf: 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

However, the presently pending claims are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
The independent claims 1, 27, and 32 recite the features: “the financial instrument smart contract including program instructions configured to perform a financial transaction, the financial transaction requiring specific financial data to close”. 
However, “oracles” and “smart contracts” can be used in a wide variety of financial transactions. For example, see pages 14-15 of the Thomas_1 reference cited in the 35 USC §103 rejection. Thomas_1 lists the following “Financial Applications” of smart contracts and oracles: “Escrow”, “Cryptocurrency wallet controls” “Auctions for digital assets”, “Derivatives”, “Debt and equity”, “Smart property”. 
Moreover, the claims 1, 4-8, 12-27, and 30-32 can be interpreted as merely add an equivalent to the words “apply it” to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added): 
Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

In regards to Step 2B of the Alice/Mayo analysis, claims 1, 4-8, 12-27, and 30-32 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017), with emphasis added: 
Under Alice’s second step, the only components disclosed in the specification for implementing the asserted method claims are unambiguously described as “conventional.” See supra Background § I. These components do not supply an inventive concept. See Alice, 134 S. Ct. at 2359 (holding that the implementation of an abstract idea using computer functions that are “‘well-understood, routine, conventional activit[ies]’ previously known to the industry” did not supply an inventive concept (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79 (2012))). Moreover, here, as in Alice, considering the method steps of the representative claims as an “ordered combination” reveals that they “amount to ‘nothing significantly more’ than an instruction to apply [an] abstract idea” using generic computer technology. See Alice, 134 S. Ct. at 2359–60 (quoting Mayo, 566 U.S. at 79).

Regarding the generic computer, claims 1, 4-8, 12-27, and 30-32 recite the use of an “oracle server system”. This generic computer and generic network is used to perform the claimed abstract method (receiving a transaction from a ‘smart contract’, retrieving registration data, then retrieving or calculating requested financial data, generating a transaction including the financial data, and transmitting the generated transaction to at least one distributed node). Moreover, the both the financial data and the claimed method are claimed at a high level of abstraction. 
These independent claims merely recite the abstract idea applied on general purpose computers, so they fail to recite additional elements that would be sufficient to amount to “significantly more” technologically than the abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-7, 12, 16, 18, 19, 27, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over “Smart Oracles: A Simple, Powerful Approach to Smart Contracts” by Stefan Thomas and Evan Schwartz (“Thomas_1”, Last Edited July 17, 2014. Printed June 8, 2015) in view of “Conflict-Resolution Lifecycles for Governed Decentralized Autonomous Organization Collaboration” by Alex Norta et al. (“Norta”, November 2015), and further in view of “Understanding Oracles” by Bertani (“Bertani”, Feb. 18, 2016), and US 2016/0357550 A1 to Thomas et al. (“Thomas_2”. Filed June 8, 2015. Published Dec. 8, 2016).
In regards to claim 1,  Thomas_1  discloses: 
1. A method of providing financial data from outside of a distributed ledger system to a financial instrument smart contract 

(See Thomas_1, pages 1-2, “Definitions: Smart Contract”:

“The three key steps in developing and utilizing a smart contract are:
Translating the terms of the contract into code. Since digital systems are deterministic, all possible outcomes of a contract, including penalties for breach of contract and referral to a (non-deterministic) arbitrator, are specified explicitly.
Agreeing on the precise code that will be run. In practice, parties would usually build their contract from widely used configurable contract modules. Once the contract is agreed upon, it is very important to ensure that the same code actually ends up being executed. See sections Deterministic Compilation and Unique Secret and Key Pair.
Executing the code in a trustworthy manner. The code must be run by an impartial third party or by a group of independent entities that are highly unlikely to collude. Smart contracts can also be used without ever actually executing the code; see the section on Offline Contracts for more details on this use case.”
“Ultimately the benefits of using smart contracts instead of traditional contracts come from the increased speed, efficiency, and trust that the contract will be executed exactly as agreed.”)

executing in a distributed ledger system,

The Examiner interprets that each of Bitcoin, XRP Ledger, and Blockchain are examples of “distributed ledger system”.

(See Thomas_1, page 2, “Definitions: Oracle”:
“Some smart contracts systems, including the one built into Bitcoin, are strictly deterministic. In order to interact with the real world, these systems rely on cryptographic signatures submitted by outside systems called ‘oracles.’”
“Oracles are trusted entities which sign claims about the state of the world. Since the verification of signatures can be done deterministically, it allows deterministic smart contracts to react to the (non-deterministic) outside world.”)

(See also Thomas_1, page 4, “From Oracles to Smart Oracles”:
“Unfortunately, cryptocurrency developers have found it challenging to design a system that encompasses both a powerful smart contracts language and a robust consensus system. Bitcoin scripts allow for simple logic to be encoded and executed on the Bitcoin network. However, encoding advanced logic and executing untrusted code have proven more complicated to integrate.”
“Consensus networks must be conservative about their feature set. Since everyone in the network must agree on each change the technology is relatively difficult to modify or upgrade. The Bitcoin wiki explicitly mentions this concern, saying "Some of the more complicated opcodes [script commands] are disabled out of concern that the client might have a bug in their implementation; if a transaction using such an opcode were to be included in the chain any fix would risk forking the chain." Forking the blockchain, or distributed ledger, means creating multiple competing states of the network, which is a highly undesirable outcome for a consensus-based system.”
“We argue that it is possible to implement powerful smart contracts in a secure and trustworthy manner without increasing the complexity of existing consensus networks such as Bitcoin or XRP Ledger.”)

the distributed ledger system not providing any direct communication between smart contracts executing in the distributed ledger system and data sources external to the distributed ledger system, 


the distributed ledger system including a plurality of distributed nodes, each distributed node including at least one processor and at least one non-transitory storage medium, 

(See Thomas_1, page 14, “Financial Applications and Beyond”:
“Bridges between value networks. Distributed networks like Bitcoin and XRP Ledger maintain separate ledgers or blockchains that track accounts and balances. Traditional financial systems have their own ledgers as well. Contracts built on smart oracles can create automatic and fully trustworthy bridges between disparate systems. Such a bridge could accept payments in one system and immediately issue a balance or initiate a payment in another.”)

the financial instrument smart contract including program instructions configured to perform a financial transaction, the financial transaction requiring specific financial data to close, 

(See Thomas_1, page 14, “Financial Applications and Beyond”:
“Escrow. Smart contracts can easily be set up as escrow accounts that monitor an exchange between two people. The buyer of some goods, property, or services would transfer the payment to the contract account. The contract would monitor external services, such as WHOIS registries for domain names or public home ownership records for real estate purchases. When the ownership has been transferred from the seller to the buyer, the contract would automatically release the funds to the seller.”)

(See Thomas_1, page 14, “Financial Applications and Beyond”:
“Debt and equity. Other securities based on payments and rights that are carried out according to predefined rules can also be written as smart contracts.”)

the at least one non-transitory storage medium of at least one of the distributed nodes storing the financial instrument smart contract, 
the at least one processor of the at least one distributed node configured to execute the program instructions of the financial instrument smart contract, 

(See Thomas_1, page 6, “Code Sandboxing”:
“The heart of the smart oracles concept is the ability for users to agree on the code of a contract and then to upload it to a trusted third party or parties for them to execute it. Smart oracles must be able to safely execute the user code, which is untrusted and may actually be malicious. Oracles must protect their own systems and the integrity of the other contracts they are running.”)

the method comprising:

receiving, by an oracle smart contract during execution of the oracle smart contract by the distributed ledger system, 

(See Thomas_1, page 14, “Financial Applications and Beyond”:

“The following are some of the applications we can anticipate now, loosely ordered from the simplest to the most complex. Since the system is so extensible, we expect the functionality to expand greatly from here as the ecosystem develops and contract authors build on the ever growing base of modules and existing contracts.”)

a transaction from the financial instrument smart contract, the transaction including a request for delivery of the specific financial data to the financial instrument smart contract, 

(See Thomas_1, page 14, “Financial Applications and Beyond”:
“Escrow. Smart contracts can easily be set up as escrow accounts that monitor an exchange between two people. The buyer of some goods, property, or services would transfer the payment to the contract account. The contract would monitor external services, such as WHOIS registries for domain names or public home ownership records for real estate purchases. When the ownership has been transferred from the seller to the buyer, the contract would automatically release the funds to the seller.”)

the request including registration data having an identification of the specific financial data to be delivered and an identification of a schedule on which to deliver the specific financial data;

(See Thomas_1, page 14, “Financial Applications and Beyond”:
“Escrow. Smart contracts can easily be set up as escrow accounts that monitor an exchange between two people. The buyer of some goods, property, or services would transfer the payment to the contract account. The contract would monitor external services, such as WHOIS registries for domain names or public home ownership records for real estate purchases. When the ownership has been transferred from the seller to the buyer, the contract would automatically release the funds to the seller.”)

Moreover, Thomas_1 discloses using “Smart oracles” to act as a “bridge” between different Bitcoin/XRP Ledger/blockchains in the following paragraph:

(See Thomas_1, page 14, “Financial Applications and Beyond”:
“Bridges between value networks. Distributed networks like Bitcoin and XRP Ledger maintain separate ledgers or blockchains that track accounts and balances. Traditional financial systems have their own ledgers as well. Contracts built on smart oracles can create automatic and fully trustworthy bridges between disparate systems. Such a bridge could accept payments in one system and immediately issue a balance or initiate a payment in another.”)

in response to a trigger condition based on the requested schedule occurring, performing by the oracle server system at least one of: 
retrieving the requested financial data from a financial data system, or calculating by the oracle server system the requested financial data;

(See Thomas_1, page 14, “Financial Applications and Beyond”:
“Escrow. Smart contracts can easily be set up as escrow accounts that monitor an exchange between two people. The buyer of some goods, property, or services would transfer the payment to the contract account. The contract would monitor external services, such as WHOIS registries for domain names or 

… and transmitting, by the oracle server system, the generated transaction to at least one distributed node of the distributed ledger system at a time according to the requested schedule, wherein the oracle server system includes at least one processor configured to control the retrieving, performing, generating and transmitting by the oracle server system; 

(See Thomas_1, page 14, “Financial Applications and Beyond”:
“Escrow. Smart contracts can easily be set up as escrow accounts that monitor an exchange between two people. The buyer of some goods, property, or services would transfer the payment to the contract account. The contract would monitor external services, such as WHOIS registries for domain names or public home ownership records for real estate purchases. When the ownership has been transferred from the seller to the buyer, the contract would automatically release the funds to the seller.”)

However, under a conservative reading of Thomas_1, it fails to expressly disclose the following, which is expressly disclosed by Norta:
storing, by the oracle smart contract during execution of the oracle smart contract by the distributed ledger system, the received registration data, including the identification of the specific financial data and the identification of the schedule, in a registration data structure of the oracle smart contract in a new ledger structure of the distributed ledger system in the non-transitory storage medium of the at least one distributed node;

(See Norta, page 244, col.2: “Additionally, a trend reinforcement occurs with the concept of so-called decentralized autonomous organizations (DAO) that are powered by smart contracts [4, 30] to form agreements with people via the block chain [16]. The ontological concepts and properties for the design of smart-contracting systems [26] we derived from legal principles, economic theory, and theories of reliable and secure protocols. The smart contract itself is a computerized transaction protocol [29] that executes the terms of a contract. The blockchain is a distributed database for independently verifying the chain of ownership of artifacts in hash values that result from cryptographic digests [25].”)

(See Norta, page 244, col.2: “The SOCC-paradigm facilitates a loose coupling and highly dynamic establishment in the governance of business collaboration. Services are self-describing, business-process grouped logical manifestations of physical resources, i.e., as a set of actions [35, 31] that an organization executes and exposes to the web. To achieve non-repudiation in CEC, the registration of business transactions is of major legal importance for organizations. A business transaction [14] is a well-defined business-function driven consistent change in the state of a business relationship.”)

(See Norta, page 256, Section 6 “Related Work”: “The need for formally backing socio-technical DAO-governance exists, as related work shows that stemps mostly from the virtual enterprise (VE) community. To enhance the development of VEs, the citation [8] presents a policy-based multi-agent management system. A hierarchical policy specification controls the behavior of agents. A detection algorithms and resolution strategies describe the conflicts that hierarchical policies may cause. A policy administration tool simplifies the operations of these policies. Each enterprise registered in this tool has an agent assigned that executes policies of enterprise.”)

wherein the oracle smart contract includes program instructions, the at least one non-transitory storage medium of the at least one distributed node storing the oracle smart contract, the at least one processor of the at least one distributed node configured to execute the program instructions of the oracle smart contract;

(See Norta, page 244, col.2: “Additionally, a trend reinforcement occurs with the concept of so-called decentralized autonomous organizations (DAO) that are powered by smart contracts [4, 30] to form agreements with people via the block chain [16]. The ontological concepts and properties for the design of smart-contracting systems [26] we derived from legal principles, economic theory, and theories of reliable and secure protocols. The smart contract itself is a computerized transaction protocol [29] that executes the terms of a contract. The blockchain is a distributed database for independently verifying the chain of ownership of artifacts in hash values that result from cryptographic digests [25].”)

monitoring, by an oracle server system outside of the distributed ledger system, creation of ledger structures by the distributed ledger system to detect the new ledger structure;

(See Norta, page 256, Section 7 “Conclusion”: “We investigate the lifecycle of cross-organizational business process aware collaborating governance that involves decentralized autonomous organizations. The means of governance setup are smart contracts that comprise machine readable code the parties in an eCommunity consent upon. The governance-lifecycle comprises a setup phase where a business network model contains service types to which partner roles are assigned. Concrete partners with their service offers populate the service types and a negotiation follows that results either in a dissent, counter-offer issuance, or a consent. The setup phase involves the establishment of a collaboration-governance infrastructure after which the decentralized enactment-phase commences.”)

in response to detecting the new ledger structure of the distributed ledger system being created, retrieving, by the oracle server system, the registration data from the new ledger structure, the retrieving including invoking a read function of the oracle smart contract to read the registration data from the registration data structure of the oracle smart contract;

(See Norta, page 256, Section 7 “Conclusion”: “We investigate the lifecycle of cross-organizational business process aware collaborating governance that involves decentralized autonomous organizations. The means of governance setup are smart contracts that comprise machine readable code the parties in an eCommunity consent upon. The governance-lifecycle comprises a setup phase where a business network model contains service types to which partner roles are assigned. Concrete partners with their service offers populate the service types and a negotiation follows that results either in a dissent, counter-offer issuance, or a consent. The setup phase involves the establishment of a collaboration-governance infrastructure after which the decentralized enactment-phase commences.”)

(See Norta, page 256, col.1, Section 6 “Related Work”: “The authors in [34] use buyer- and seller agents to form virtual enterprises that transact. The special focus lies on using ontologies and a fuzzy set theory based knowledge reuse method to bridge the gap between respective heterogeneous datasets of collaborating enterprises. Similarly, also [10] uses exclusively agents for distributed decision making in a VE for risk management by employing particle-swarm optimization. In [9], multiple categories of policies around agents only VE management are input for a conflict-management algorithm. All these works do not consider business-process oriented collaboration where agents perform conflict management.”)

Thomas_1 above, with the smart oracles and smart contracts, as further taught by Norta above, because both are directed to the same subject matter (smart oracles used to automatically execute contracts between parties).  
Further in regards to Thomas_1 and Norta, under a conservative interpretation they do not expressly disclose the following “retrieving” steps: 
retrieving the requested financial data from a financial data system, or calculating by the oracle server system the requested financial data;

wherein the oracle server system includes at least one processor configured to control the retrieving, performing, generating and transmitting by the oracle server system.

in response to the new ledger structure of the distributed ledger system being created, retrieving, by the oracle server system, the registration data from the new ledger structure;

In contrast, the step of “retrieving” by an oracle is expressly disclosed in Bertani.  Bertani expressly discloses the following at the 2nd paragraph of page 1:
To us an oracle is a third party you have to talk with when you need some data you don’t want to (or you cannot) fetch by yourself. The reasons for this can be many.  

And Bertani also expressly discloses the following at the paragraph spanning pages 1 and 2:
While talking about smart contracts (Ethereum) the idea is much different, your transaction approving logic is enforced by the network via your own smart contract code.  This means the oracle is not putting a signature once some conditions are verified, but instead he is providing to you the data you asked for – the conditions can be verified on your side directly and trigger any transaction or status change.  
 
It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method smart oracles and smart contracts, as taught by Thomas_1 and Norta above, with the smart oracles and smart contracts, as further taught by Bertani above, because all three references are directed to the same subject matter (smart oracles used to automatically execute contracts between parties).  
Further in regards to Thomas_1, Norta, and Bertani, under a conservative interpretation they do not expressly disclose the following “retrieving” steps. In contrast, these steps are disclosed in Thomas_2, which expressly discloses the following at the paragraphs [0002], [0029], and [0034]: 
generating, by the oracle server system, a transaction including the financial data, the transaction including the financial data being addressed to the oracle smart contract; 

(See Thomas_2, para. [0002]: “Another example of a smart contract is a starter interrupt device, which allows a lender at a remote location to disable an automobile whose owner is late making a payment on a loan. More generally, aspects of smart contracts can be found in computer-implemented systems and software that provide quality of service mechanisms associated with service level agreements for packet switched computer networks, automated digital rights management for copyright licenses, cryptographic systems such as those that are often used for financial transactions, and automated enforcement mechanisms in peer-to-peer file sharing networks.”)

(See Thomas_2, para. [0029]: “Systems and techniques disclosed herein allow for software to be executed by multiple platforms, referred to as "smart oracles," to execute or to provide support for execution of a smart contract. In general, a smart oracle as disclosed herein can refer to a computer platform configured to receive, from a source trusted by parties to the smart contract, information about an existence of a condition relevant to a result of the smart contract. In addition, a smart oracle as disclosed herein can refer to a computer platform configured to execute the software that includes the smart contract. As an example, two parties to a smart contract may desire the smart contract, or a portion of the smart contract, to be executed by a third party. Each of the two parties to the smart contract may want some assurance that the third party is neutral, cannot tamper with the software that includes the smart contract, and/or cannot be influenced by the other party to the smart contract or by outside entities.”)

… and at least one of: 

invoking by the oracle smart contract a financial data function of the financial instrument smart contract to deliver the financial data to the financial instrument smart contract, or 

generating and transmitting by the oracle smart contract a transaction addressed to the financial instrument smart contract to deliver the financial data to the financial instrument smart contract.

(See Thomas_2, para. [0034]: “Use of the smart contract 110 can address the concerns associated with the traditional use of such an option contract at least by: (1) using a collection of underlying conditions, rather than solely the price of the stock of the business entity, and (2) causing the exercise of the option to be performed automatically upon satisfying all of the underlying conditions, rather than at the discretion of the chief executive officer. By way of example and not by way of limitation, the collection of underlying conditions can be: (1) the stock of the business entity having a value greater than X, (2) the debt to equity ratio of the business entity having a value less than Y, (3) the current ratio of the business entity having a value greater than Z, and (4) the product manufactured by the business entity having been certified as satisfying the Energy Star.sup.SM specifications for energy efficiency. For example, if all of the underlying conditions are satisfied, then the value can be transferred from the first entity 112 to the second entity 114 by causing shares of stock of the business entity to be purchased for the chief executive officer at the set price. In this example, the platform 104 can include the first interface 124, through which the smart contract 110 can receive information about the underlying conditions from the audited financial statements of the business entity and from information provided by the Environmental Protection Agency, and the second interface 126, through which the smart contract 110 can cause, in response to all of the underlying conditions having been satisfied, the shares of stock of the business entity to be purchased for the chief executive officer at the set price.”)
 
It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method smart oracles and smart contracts, as taught by Thomas_1, Norta and Bertani above, with the smart oracles and smart contracts, as further taught by Thomas_2 above, because all four references are directed to the same subject matter (smart oracles used to automatically execute contracts between parties).  

In regards to claims 2 and 3, they are cancelled.
In regards to claim 4, Thomas_1 disclose: 
4. The method of claim 1, wherein the distributed ledger system is a blockchain system, and the ledger structure is a block of the blockchain system.

(See Thomas_1, page 2, “Definitions: Oracle”:
“Some smart contracts systems, including the one built into Bitcoin, are strictly deterministic. In order to interact with the real world, these systems rely on cryptographic signatures submitted by outside systems called ‘oracles.’”
“Oracles are trusted entities which sign claims about the state of the world. Since the verification of signatures can be done deterministically, it allows deterministic smart contracts to react to the (non-deterministic) outside world.”)

(See Thomas_1, page 14, “Financial Applications and Beyond”:
“Bridges between value networks. Distributed networks like Bitcoin and XRP Ledger maintain separate ledgers or blockchains that track accounts and balances. Traditional financial systems have their own ledgers as well. Contracts built on smart oracles can create automatic and fully trustworthy bridges between disparate systems. Such a bridge could accept payments in one system and immediately issue a balance or initiate a payment in another.”)

In regards to claim 5,  Thomas_1 discloses: 
5. The method of claim 1, further comprising:

decrypting, by the oracle server system, the retrieved registration data;

storing the decrypted registration data in a database of the oracle server system; and

configuring the oracle server system to deliver the requested financial data on the requested schedule.

(See Thomas_1, page 2, “Definitions: Oracle”:
“Some smart contracts systems, including the one built into Bitcoin, are strictly deterministic. In order to interact with the real world, these systems rely on cryptographic signatures submitted by outside systems called ‘oracles.’”


(See Thomas_1, page 14, “Financial Applications and Beyond”:
“Bridges between value networks. Distributed networks like Bitcoin and XRP Ledger maintain separate ledgers or blockchains that track accounts and balances. Traditional financial systems have their own ledgers as well. Contracts built on smart oracles can create automatic and fully trustworthy bridges between disparate systems. Such a bridge could accept payments in one system and immediately issue a balance or initiate a payment in another.”)

In regards to claim 6,  Thomas_1 disclose: 
6. The method of claim 1, further comprising:

monitoring, by the oracle server system, for occurrence of the trigger condition based on the requested schedule.

(See Thomas_1, page 14, “Financial Applications and Beyond”:
“Escrow. Smart contracts can easily be set up as escrow accounts that monitor an exchange between two people. The buyer of some goods, property, or services would transfer the payment to the contract account. The contract would monitor external services, such as WHOIS registries for domain names or public home ownership records for real estate purchases. When the ownership has been transferred from the seller to the buyer, the contract would automatically release the funds to the seller.”)

In regards to claim 7, Thomas_1 discloses: 
7. The method of claim 6, further comprising encrypting the requested financial data.

(See Thomas_1, page 2, “Definitions: Oracle”:
“Some smart contracts systems, including the one built into Bitcoin, are strictly deterministic. In order to interact with the real world, these systems rely on cryptographic signatures submitted by outside systems called ‘oracles.’”
“Oracles are trusted entities which sign claims about the state of the world. Since the verification of signatures can be done deterministically, it allows deterministic smart contracts to react to the (non-deterministic) outside world.”)

In regards to claims 9 and 10, they have been cancelled.
In regards to claim 12,  Thomas_1 discloses the following: 
12. The method of claim 1, wherein the identification of the financial data includes a code identifying at least one specific type of financial data.

(See Thomas_1, page 14, “Financial Applications and Beyond”:
“Escrow. Smart contracts can easily be set up as escrow accounts that monitor an exchange between two people. The buyer of some goods, property, or services would transfer the payment to the contract account. The contract would monitor external services, such as WHOIS registries for domain names or public home ownership records for real estate purchases. When the ownership has been transferred from the seller to the buyer, the contract would automatically release the funds to the seller.”)

In regards to claim 16,  Thomas_1 discloses: 
16. The method of claim 1, wherein the identification of the schedule on which the financial data is to be delivered includes a time at which the financial data is to be delivered.

(See Thomas_1, page 14, “Financial Applications and Beyond”:
“Escrow. Smart contracts can easily be set up as escrow accounts that monitor an exchange between two people. The buyer of some goods, property, or services would transfer the payment to the contract account. The contract would monitor external services, such as WHOIS registries for domain names or public home ownership records for real estate purchases. When the ownership has been transferred from the seller to the buyer, the contract would automatically release the funds to the seller.”)

In regards to claim 18,  Thomas_1 discloses the following: 
18. The method of claim 1, wherein the identification of the schedule on which the financial data is to be delivered includes an identification of a condition that the identified financial data must satisfy to trigger delivery.

(See Thomas_1, page 14, “Financial Applications and Beyond”:
“Escrow. Smart contracts can easily be set up as escrow accounts that monitor an exchange between two people. The buyer of some goods, property, or services would transfer the payment to the contract account. The contract would monitor external services, such as WHOIS registries for domain names or public home ownership records for real estate purchases. When the ownership has been transferred from the seller to the buyer, the contract would automatically release the funds to the seller.”)

In regards to claim 19,  Thomas_1 disclose the following: 
19. The method of claim 18, wherein the condition includes a threshold that the identified financial data must pass.

(See Thomas_1, page 14, “Financial Applications and Beyond”:
“Escrow. Smart contracts can easily be set up as escrow accounts that monitor an exchange between two people. The buyer of some goods, property, or services would transfer the payment to the contract account. The contract would monitor external services, such as WHOIS registries for domain names or public home ownership records for real estate purchases. When the ownership has been transferred from the seller to the buyer, the contract would automatically release the funds to the seller.”)

In regards to system claims 27 and 30, they are rejected on the same grounds as method claims 1 and 4, respectively.  
The independent claim 32, which is a computer-readable media claim, is rejected on the same grounds as independent claims 1 and 27. 
Claims 13-15, 17, 20-26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas_1 in view of Norta, Bertrani, and Thomas_2, as recited in claim 1, and further in view of “Bitcoin: A Primer for Policymakers” by Brito et al. (“Brito”, 2013). 
In regards to claim 13,  Brito discloses the following: 
13. The method of claim 1, wherein the identification of the financial data includes at least one instrument code.

Brito does expressly disclose these features:
(See Brito, p.16: “Since bitcoins are, at their core, simply packets of data, they can be used to transfer, not only currencies, but also stocks, bets, and sensitive information.  Some of the features that are built into the Bitcoin protocol include micropayments, dispute mediations, assurance contracts, and smart property. These features would allow for the easy development of Internet translation services, instantaneous processing for small transactions (like automatically metering Wi-Fi access), and Kickstarter-like crowdfunding services.”)

The motivation for combining Brito with the other references is provided in the rejection of claim 11.

In regards to claim 14,  Thomas_1 and Brito discloses the following: 
14. The method of claim 1, wherein the identification of the financial data includes an identification of at least one of: an equity, a financial index, a commodity future, or interest rate.

(See Thomas_1, page 14, “Financial Applications and Beyond”:
“Debt and equity. Other securities based on payments and rights that are carried out according to predefined rules can also be written as smart contracts.”)

(See also Thomas_1, page 14, “Financial Applications and Beyond”:
“Derivatives.  Contracts that monitor the performance of digital or non-digital assets can also be used as futures, forwards, swaps, options.”)

Also Brito does expressly disclose these features:
(See Brito, p.16: “Since bitcoins are, at their core, simply packets of data, they can be used to transfer, not only currencies, but also stocks, bets, and sensitive information.  Some of the features that are built into the Bitcoin protocol include micropayments, dispute mediations, assurance contracts, and smart property. These features would allow for the easy development of Internet translation services, instantaneous processing for small transactions (like automatically metering Wi-Fi access), and Kickstarter-like crowdfunding services.”)

The motivation for combining Brito with the other references is provided in the rejection of claim 11.

In regards to claim 15,  Brito discloses the following: 
15. The method of claim 1, wherein the identification of the financial data further includes an identification of a calculation to be performed based on at least one specific type of financial data.

(See Brito, p.16: “Since bitcoins are, at their core, simply packets of data, they can be used to transfer, not only currencies, but also stocks, bets, and sensitive information.  Some of the features that are built into the Bitcoin protocol include micropayments, dispute mediations, assurance contracts, and smart property. These features would allow for the easy development of Internet translation services, instantaneous processing for small transactions (like automatically metering Wi-Fi access), and Kickstarter-like crowdfunding services.”)

The Examiner has interpreted “Automatically metering Wi-Fi access” as inherently “include[ing] an identification of a calculation to be performed based on at least one specific type of financial data.”
The motivation for combining Brito with the other references is provided in the rejection of claim 11.

In regards to claim 17,  Brito discloses: 
17. The method of claim 1, wherein the identification of the schedule on which the financial data is to be delivered includes at least one of: a minute at which the financial data is to be delivered, an hour at which the financial data is to be delivered, a day at which the financial data is to be delivered, or a month at which the financial data is to be delivered.

(See also Brito, p.5: “By looking at Alice’s public key, anyone can verify that the transaction was indeed signed with her private key, that it is an authentic exchange, and that Bob is the new owner of the funds. The transaction—and thus the transfer of ownership of the bitcoins—is recorded, time-stamped, and displayed in one “block” of the block chain.”)

The motivation for combining Brito with the other references is provided in the rejection of claim 11.

In regards to claim 20,  Brito discloses the following: 
20. The method of claim 1, further comprising determining, by the oracle smart contract, whether the transaction from the financial instrument smart contract contains a payment for delivery of the financial data.

(See Brito, p.16: “Since bitcoins are, at their core, simply packets of data, they can be used to transfer, not only currencies, but also stocks, bets, and sensitive information.  Some of the features that are built into the Bitcoin protocol include micropayments, dispute mediations, assurance contracts, and smart property. These features would allow for the easy development of Internet translation services, instantaneous processing for small transactions (like automatically metering Wi-Fi access), and Kickstarter-like crowdfunding services.”)

(See also Brito at p.16, footnote 42: “Smart property is a concept to control ownership of an item through agreements made in the Bitcoin block chain. Smart property allows people to exchange ownership of a good or service once a condition is met using cryptography. Although smart property is still theoretical, the basic mechanisms are built into the Bitcoin protocol.”)

The motivation for combining Brito with the other references is provided in the rejection of claim 11.

In regards to claim 21,  Brito discloses the following: 
21. The method of claim 20, wherein the payment for delivery of the financial data includes a token minted in the distributed ledger system.

(See Brito, p.16: “Since bitcoins are, at their core, simply packets of data, they can be used to transfer, not only currencies, but also stocks, bets, and sensitive information.  Some of the features that are built instantaneous processing for small transactions (like automatically metering Wi-Fi access), and Kickstarter-like crowdfunding services.”)

(See also Brito at p.16, footnote 42: “Smart property is a concept to control ownership of an item through agreements made in the Bitcoin block chain. Smart property allows people to exchange ownership of a good or service once a condition is met using cryptography. Although smart property is still theoretical, the basic mechanisms are built into the Bitcoin protocol.”)

The motivation for combining Brito with the other references is provided in the rejection of claim 11.

In regards to claim 22,  Brito discloses the following: 
22. The method of claim 1, further comprising:

determining at least one value based on the financial data; and

executing at least one function of the financial instrument smart contract based on the determined at least one value.

(See Brito, p.16: “Since bitcoins are, at their core, simply packets of data, they can be used to transfer, not only currencies, but also stocks, bets, and sensitive information.  Some of the features that are built into the Bitcoin protocol include micropayments, dispute mediations, assurance contracts, and smart property. These features would allow for the easy development of Internet translation services, instantaneous processing for small transactions (like automatically metering Wi-Fi access), and Kickstarter-like crowdfunding services.”)

(See also Brito at p.16, footnote 42: “Smart property is a concept to control ownership of an item through agreements made in the Bitcoin block chain. Smart property allows people to exchange ownership of a good or service once a condition is met using cryptography. Although smart property is still theoretical, the basic mechanisms are built into the Bitcoin protocol.”)

The Examiner interprets that Brito’s “Smart property allows people to exchange ownership of a good or service once a condition is met using cryptography” corresponds to the claimed “executing at least one function of the financial instrument smart contract based on the determined at least one value.”

The motivation for combining Brito with the other references is provided in the rejection of claim 11.

In regards to claim 23,  Brito discloses the following: 
23. The method of claim 22, wherein the determining and the executing are performed by the financial instrument smart contract.

(See Brito, p.16: “Since bitcoins are, at their core, simply packets of data, they can be used to transfer, not only currencies, but also stocks, bets, and sensitive information.  Some of the features that are built into the Bitcoin protocol include micropayments, dispute mediations, assurance contracts, and smart property. These features would allow for the easy development of Internet translation services, instantaneous processing for small transactions (like automatically metering Wi-Fi access), and Kickstarter-like crowdfunding services.”)

(See also Brito at p.16, footnote 42: “Smart property is a concept to control ownership of an item through agreements made in the Bitcoin block chain. Smart property allows people to exchange ownership of a good or service once a condition is met using cryptography. Although smart property is still theoretical, the basic mechanisms are built into the Bitcoin protocol.”)

The motivation for combining Brito with the other references is provided in the rejection of claim 11.

In regards to claim 24,  Brito discloses the following: 
24. The method of claim 22, wherein the determining is performed by at least one of: the oracle smart contract, or an oracle server system outside of the distributed ledger system.

(See Brito, p.16: “Since bitcoins are, at their core, simply packets of data, they can be used to transfer, not only currencies, but also stocks, bets, and sensitive information.  Some of the features that are built into the Bitcoin protocol include micropayments, dispute mediations, assurance contracts, and smart property. These features would allow for the easy development of Internet translation services, instantaneous processing for small transactions (like automatically metering Wi-Fi access), and Kickstarter-like crowdfunding services.”)

(See also Brito at p.16, footnote 42: “Smart property is a concept to control ownership of an item through agreements made in the Bitcoin block chain. Smart property allows people to exchange ownership of a good or service once a condition is met using cryptography. Although smart property is still theoretical, the basic mechanisms are built into the Bitcoin protocol.”)

The motivation for combining Brito with the other references is provided in the rejection of claim 11.

In regards to claim 25,  Brito discloses the following: 
25. The method of claim 22, wherein the at least one function of the financial instrument smart contract includes at least one of: 

closing at least a portion of a financial instrument represented by the financial instrument smart contract, or 

making a payment required by the financial instrument.

(See Brito, p.16: “Since bitcoins are, at their core, simply packets of data, they can be used to transfer, not only currencies, but also stocks, bets, and sensitive information.  Some of the features that are built into the Bitcoin protocol include micropayments, dispute mediations, assurance contracts, and smart property. These features would allow for the easy development of Internet translation services, instantaneous processing for small transactions (like automatically metering Wi-Fi access), and Kickstarter-like crowdfunding services.”)

(See also Brito at p.16, footnote 42: “Smart property is a concept to control ownership of an item through agreements made in the Bitcoin block chain. Smart property allows people to exchange once a condition is met using cryptography. Although smart property is still theoretical, the basic mechanisms are built into the Bitcoin protocol.”)

The Examiner interprets that “instantaneous processing for small transactions (like automatically metering Wi-Fi access), and Kickstarter-like crowdfunding services” corresponds to the claimed “making a payment required by the financial instrument”.

The motivation for combining Brito with the other references is provided in the rejection of claim 11.

In regards to claim 26,  Brito discloses the following: 
26. The method of claim 1, further comprising:

generating a transaction addressed to the financial instrument smart contract, the transaction including an instruction to execute an action by the financial instrument smart contract; and

transmitting the generated transaction to at least one distributed node of the distributed ledger system.

(See Brito, p.16: “Since bitcoins are, at their core, simply packets of data, they can be used to transfer, not only currencies, but also stocks, bets, and sensitive information.  Some of the features that are built into the Bitcoin protocol include micropayments, dispute mediations, assurance contracts, and smart property. These features would allow for the easy development of Internet translation services, instantaneous processing for small transactions (like automatically metering Wi-Fi access), and Kickstarter-like crowdfunding services.”)

(See also Brito at p.16, footnote 42: “Smart property is a concept to control ownership of an item through agreements made in the Bitcoin block chain. Smart property allows people to exchange ownership of a good or service once a condition is met using cryptography. Although smart property is still theoretical, the basic mechanisms are built into the Bitcoin protocol.”)

The motivation for combining Brito with the other references is provided in the rejection of claim 11.

In regards to system claim 31, it is rejected on the same grounds as method claim 25.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas_1 in view of Norta, Bertani, and Thomas_2, as in claims 1, 6, and 7, and further in view of “Public Key Fingerprint” by Wikipedia (Archived 28 Jan 2016). 
In regards to claim 8,  none of Thomas_1, Norta, Bertrani, or Thomas_2 expressly disclose: 
8. The method of claim 7, wherein the encrypting is performed using at least one of: public-key encryption, zero-knowledge proofs, homomorphic encryption, or ring signatures.

In contrast, “Public key fingerprint” by Wikipedia discloses in its section titled “Security of public key fingerprints” that “The future therefore likely to bring increasing use of newer hash functions such as SHA-256. However, fingerprints based on SHA-256 and other hash functions with long output lengths 
	It would have been obvious to a person having ordinary skill in the art (PHOSITA) at the effective filing date of the application to combine the teachings of Nakamoto, Metnick, “SHA-2” by Wikipedia, and “Public Key Fingerprint” by Wikipedia, because all of the references (except Metnick) pertain to SHA-256.

RESPONSE TO ARGUMENTS
Re: Claim Rejections - 35 USC § 101 
The previously presented 35 USC § 101 rejection of all pending claims has been maintained.  
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf: 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

The pending claims are “directed to” a judicial exception, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, the presently pending claims are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
The independent claims recite the feature “the financial instrument smart contract including program instructions configured to perform a financial transaction, the financial transaction requiring specific financial data to close”. 
However, “smart oracles” and “smart contracts” can be used in a wide variety of financial transactions. For example, see pages 14-15 of the Thomas_1 reference cited in the 35 USC §103 rejection. Thomas_1 lists the following “Financial Applications” of smart contracts and oracles: “Escrow”, “Cryptocurrency wallet controls” “Auctions for digital assets”, “Derivatives”, “Debt and equity”, “Smart property”. 
Therefore, the recitation of “financial transaction” is a very broad recitation, that is so broad as to impose no meaningful limit on the judicial exception.

Re: Claim Rejections - 35 USC § 103
The amendments to the claims necessitate the newly applied 35 USC § 103 rejections.  

Conclusion
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
April 20, 2021